          Case 1:19-cv-03850-CJN Document 14-1 Filed 10/05/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    MEGHAN MULKERIN,

                          Plaintiff,

                   v.                                      Civil Action No. 19-3850 (CJN)

    LONNIE G. BUNCH, III, in his official
    capacity as Secretary of the Smithsonian
    Institution, 1

                          Defendant.


                                       PROPOSED ORDER

         Upon consideration of Defendant’s Consent Motion for Extension of Time this ____ day

of ______ 2020, it is hereby ORDERED that Defendant shall file his reply in further support of

his Motion to Dismiss by October 20, 2020.

                                                              SO ORDERED.



                                                              _______________________
                                                              United States District Judge




1
       Pursuant to Fed. R. Civ. P. 25(d), Lonnie G. Bunch, III is substituted in his official capacity
as Secretary of the Smithsonian Institution for former Secretary Dr. David J. Skorton.
